      Case: 4:19-cv-00260-BYP Doc #: 54 Filed: 07/02/19 1 of 2. PageID #: 533



                        IN THE UNTED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


SUSAN BEIERSDORFER, et al.             )
                                       )
       Plaintiffs                      )                CASE NO. 4:19-CV-00260
                                       )
vs.                                    )
                                       )
FRANK LaROSE, in his official capacity )
as Secretary of State of Ohio, et al.  )
                                       )
       Defendants                      )


               CERTIFICATE OF SERVICE OF INITIAL DISCLOSURE


       Now come the following Defendants. (1) Medina County Board of Elections members

Pamela B. Miller, John V. Welker, Jr., Chuck Calvert, and Larry G. Cray sued in their official

capacity, and pursuant to Fed. R. Civ. P. 26(a) and this Court’s Case Management Conference

Scheduling Order, the undersigned counsel hereby certifies that the Initial Disclosures were served

counsel for Plaintiffs on this 2nd day of July, 2019.

                                                             Respectfully submitted,

                                                             S. FORREST THOMPSON
                                                             Medina County Prosecutor

                                                             /s/ Michael K. Lyons
                                                              MICHAEL K. LYONS (0030792)
                                                              Assistant Prosecuting Attorney
                                                              60 Public Square, 2nd Floor
                                                              Medina, Ohio 44256
                                                              Tel: (330) 723-9539
                                                              Fax: (330) 764-8400
                                                              mlyons@medinaco.org
                                                              Attorney for Defendants
                                                 1
      Case: 4:19-cv-00260-BYP Doc #: 54 Filed: 07/02/19 2 of 2. PageID #: 534




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed with the U.S. District Court for

the Northern District of Ohio on this 2nd day of July, 2019. Notice of this filing will be sent to all

parties for whom counsel has entered an appearance by operation of this Court's electronic filing

system.

                                                      Respectfully submitted,

                                                      S. FORREST THOMPSON
                                                      Medina County Prosecutor

                                                      /s/ Michael K. Lyons
                                                      MICHAEL K. LYONS (0030792)
                                                      Assistant Prosecuting Attorney
                                                      60 Public Square, 2nd Floor
                                                      Medina, Ohio 44256
                                                      Tel: (330) 723-9539
                                                      Fax: (330) 764-8400
                                                      mlyons@medinaco.org
                                                      Attorney for Defendants




                                                  2
